Citation Nr: 1217845	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left arm and hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights are met, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.03, 3.04 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

The Veteran is currently service connected for arthritis of the right shoulder and right elbow.  He asserts that he has a left arm and hand disability that is the result of his service-connected right arm disabilities.  Specifically, the Veteran states that he overuses his left arm and hand to compensate for his right arm limitations.  Thus, he contends that service connection is warranted for a left arm and hand disability on a secondary basis.

In March 2007, the Veteran underwent VA examination in conjunction with the claim.  The examiner reviewed the claims file and conducted a physical examination of both the right and left arms.  In November 2007, the examiner provided an addendum to the examination report in which he addressed the possible relationship between the Veteran's left arm and hand problems and his right elbow and shoulder disability.  The examiner gave the opinion that the Veteran's left arm and hand problems were not caused by his service-connected disabilities.  The examiner found that the Veteran's left arm and hand symptoms began and accelerated after the amputation of his dominant right hand, which is a nonservice-connected injury.  The examiner concluded that there is no evidence of a relationship between the Veteran's right-side joint arthritis and his left arm and hand problems.  The opinion was based on the Veteran's history, physical examination, and prior physical examinations, and the examiner's medical training, experience, and expertise.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the VA examiner provided an opinion as to a possible causative link between the Veteran's left arm and hand problems and service-connected right elbow and shoulder disabilities, an opinion was not provided as to the possibility that the Veteran's service-connected right-side disabilities have aggravated the left-side problems.  That is, the question of whether the right elbow and shoulder disabilities have made a left arm or hand disability chronically worse was not answered.  See 38 C.F.R. § 3.310(b).  Therefore, the opinion was not wholly adequate in that regard and the claim must be remanded for another examination and opinion.  In addition, the prospective examiner should provide an opinion as to whether the Veteran in fact has an identifiable left arm or hand disability.  The evidence currently of record does not include a specific diagnosis.

Moreover, if a left arm or hand disability is identified, the prospective examiner should provide an opinion as to whether the disability is related to the Veteran's military service.  The theory of direct service connection was not addressed by the VA examiner.  Although the Veteran primarily contends that service connection is warranted on a secondary basis, his service treatment records document complaints of and treatment for left arm and hand problems.  In April 1980, the Veteran complained of left arm numbness over the prior nine months.  He reported that he could not type with his left fingers.  No diagnosis was made at that time.  An undated entry noted an eight year history of paresthesias in the left forearm and hand, with one to two episodes per day.  The paresthesias originated at the fingertips and radiated to the arm and shoulder.  The physical examination revealed no weakness, and it also noted decreased pain and a healed left wrist scar.  The Veteran was assessed with paresthesias secondary to cervical rib or spine arthritis.  X-rays were taken of the cervical spine and no abnormality was seen.  Given this evidence showing treatment for left arm and hand symptoms during service, a medical opinion addressing direct service connection is warranted.

In regards to VA treatment records, records dated through March 2007 have been associated with the paper claims file from the VA Medical Centers (VAMCs) in Lexington, Kentucky, and Huntington, West Virginia.  Additionally, after the claim on appeal was certified to the Board, records dated from November 2010 to December 2011 from the Lexington VAMC were associated with the Veteran's Virtual VA folder.  On remand, the Veteran's VA treatment records dating from March 2007 to November 2010 should be obtained.  Also, as it appears that the Veteran receives regular treatment from the Lexington and Huntington VAMCs, any treatment records dated since December 2011 should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The record reflects that the Veteran was seen at Jewish Hospital in Louisville, Kentucky as early as 2003 for a right hand amputation.  Evidence contained in records from this facility may be relevant to the present claim.  Because records from Jewish Hospital have not yet been requested, a record request should be made on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's more recent treatment records (dated since December 2011) from the Lexington and Huntington VAMCs and associate the records with the claims folder.  Also, obtain his VA treatment records dated from March 2007 to November 2010 from those facilities.

2.  Make arrangements to obtain treatment records from Jewish Hospital in Louisville, Kentucky, dated since 2003.    

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA examination of his left arm and hand.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all current left arm and hand disabilities.

In addition, the examiner should provide an opinion, based on a thorough review of the evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left arm or hand disability that was caused by or aggravated by his service-connected right elbow or shoulder disability.  If the examiner finds that the Veteran's right elbow or shoulder disability has an effect on a left arm or hand disability, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left arm or hand disability.  If a baseline is established, the examiner should comment on how much the left arm or hand have worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left arm or hand disability that had its clinical onset during active service or is related to any in-service disease, event, or injury.  Consideration should be given to the documented in-service left arm complaints.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


